DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

This office action is a response to an application filed on 11/19/2020, in which claims 1-4, 8-11, and 15-20 are pending and ready for examination.

Response to Amendment
Claims 1 and 8 are amended. 

Response to Argument
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 9-10, that the metadata in Ebrahimi is not the same as a feature vector as recited by referring to Para. [0067] of the specification, see Pg. 9, 2nd to 3rd Para., and by stating that the feature vector recited in the claim would require further analysis for event detection, whereas the metadata in Ebrahimi is simply used to indicate whether an event has been detected, see Pg. 10, 2nd Para..
Examiner cannot concur. While Para. [0067] describes examples of different features, e.g. HOG, SIFT wavelets, DCT, etc., none of those are recited in the claim and has no bearing on the claim. Such description in Para. [0067] does not exclude metadata as being a feature of the video images since 
In addition, see Para. [0025-26] of Embrahimi, an application server is used to use the feature vector/metadata to make a determination/identification of an event, resulting in the trigger of alarms and/or archive of video sequences, wherein the metadata is at least processed/analyzed in order to determine whether an indication of event occurring is provided. Thus, the metadata would at least be processed or analyzed in a certain degree for any sequence actions. To address the newly amended feature pertinent to a pretrained machine learning classifier, a new ground of rejection is made on a newly introduced reference.  

Regarding claims 2, 3, 4, 9, 10, 11, 15, 16, 17, 18, 19, 20, the Applicant rebuts the rejection relying on their dependency on their respective independent claims 1 and 8. Examiner maintain the previous rejections based on the same reason provided above for claims 1 and 8.  

Applicant’s arguments with respect to claims rejected under 35 USC 103 in Remarks filed on 11/19/2020 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Ebrahimi (US Pub. 20080117295 A1) in view of Saitwal (US Pub. 20150003671 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (US Pub. 20080117295 A1) in view of Saitwal (US Pub. 20150003671 A1).

Regarding claim 1, Ebrahimi discloses a video surveillance system comprising (Ebrahimi; Fig. 1, Para. [0023]. A video surveillance system is employed.): 
a surveillance unit comprising: a video sensor configured to capture a video stream of an area (Ebrahimi; Fig. 1, Para. [0023]. A video sensor/camera is used to capture video data of an area.); 
a video stream pre-processor, pre-configured according to at least one pre-defined security event type (Ebrahimi; Para. [0025-27]. A surveillance processor is set up in accordance with an events and metadata information/feature vectors related/corresponding to events, wherein the metadata feature is used for event detection of an event type without the need of privacy content.), the pre-processor is configured to obtain non-video sanitized data stream from the captured video data stream, the non-video sanitized data stream is free from privacy-related content and includes at least one feature vector corresponding to the pre-defined security event type, the corresponding feature vector is usable for detection of the predetermined event type without exposure to privacy-related content (Ebrahimi; Fig. 7A, B, Para. [0022, 25-28, 71]. The metadata is derived/obtained from video analysis/events detection. Accordingly, the metadata is information, namely the feature vector, as a result of a “sanitization process”, wherein no private or sensitive video is included the metadata, and the metadata is thus non-video sanitized data. The metadata is transmitted to a server, wherein the metadata is enabling/used to perform event detection with the triggering of alarm and/or transmission of messages to heterogeneous clients which further allows the event detection for the individual heterogeneous clients. A surveillance processor is set up in accordance with events and metadata information/feature vectors related/corresponding to events, wherein the metadata feature is used for event detection of an event type without the need of privacy content. A surveillance processor is used to obtain sanitized video from captured video data, wherein the sanitized data is free from privacy content and include metadata information/feature vectors related to an event.),
said video stream pre-processor comprising processing circuitry configured to extract from the video stream the non-video sanitized data stream (Ebrahimi; Fig. 7A, B, Para. [0022, 28, 71]. A surveillance processor is used to obtain sanitized video from captured video by modifying or removing privacy content from the video data.), wherein the at least one corresponding feature vector included in the non-video sanitized data stream is sufficient to identify, independent of the video stream, one or more of the pre-defined event types occurring within the area and captured by the video sensor (Ebrahimi; Para. [0025-27]. Metadata information/features with no video is used to identify an event type within an area captured in video data.); and
first communication circuitry adapted to transmit the non-video sanitized data stream without the captured video stream (Ebrahimi; Fig. 1, 2, Para. [0023, 32]. A first communication circuitry is used to allow transmission of non-video metadata information/feature vector and/or sanitized video data without transmitting a complete video stream, i.e. only scrambled/partial video is transmitted. In view of Para. [0020] of the original specification.); and 
a monitoring unit comprising: second communication circuitry adapted to receive the non-video sanitized data stream without the captured video stream (Ebrahimi; Fig. 1, 2, Para. [0023-26, 32]. A monitoring terminal, e.g. server and/or client, includes a second communication circuitry to receive non-video metadata information/feature vector and/or sanitized video data without transmitting a complete video stream, i.e. only scrambled/partial video is transmitted. In view of Para. [0020] of the original specification.); and
sanitized video processing circuitry configured to identify based on the at least one corresponding feature vector within the non-video sanitized data stream the occurrence of one of the one or more pre-defined event types (Ebrahimi; Para. [0025-26]. A processing component is used to determine occurrence of events in accordance with non-video metadata information/feature vector related/corresponding to events.),
wherein the privacy related content, includes: image data associated with: (i) body parts of individuals: or (ii) one or more sensitive regions; or (iii) a private event type (Ebrahimi; Fig. 7A, B, Para. [0022, 28, 71]. Privacy content include at least video/image data associated with body parts, regions, or a private event.).
Furthermore, even assuming arguendo that Ebrahimi discloses the above claimed subject matter except for transmitting and receiving the sanitized data stream without the captured video stream. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to omit the capture video stream from the transmitting and receiving the sanitized data stream, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. (In re Kuhle; In re Larsen).
While Ebrahimi discloses sanitized video processing circuitry configured to identify based on the at least one corresponding feature vector within the non-video sanitized data stream the occurrence of one of the one or more pre-defined event types (See remarks above.),
Ebahimi does not specifically disclose a video processing circuity configured to identify based on the at least one corresponding feature vector the occurrence of one of the one or more pre-defined event types, by operating a pretrained machine learning classifier.
However, Saitwal teaches a video processing circuity configured to identify based on the at least one corresponding feature vector the occurrence of one of the one or more pre-defined event types, by operating a pretrained machine learning classifier (Saitwal; Para. [0023]. A computer vision engine/circuitry uses pretrained machine learning classifier/engine to identify occurrences of event types in accordance with corresponding feature vectors/metadata.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the sanitized images and surveillance camera system/method of Ebrahimi to adapt an event identification approach, by incorporating Saitwal’s teaching wherein a machine learning approach is used to perform detection of events, for the motivation to perform detection and reporting of anomalous object interactions from analyzing a sequence of video frames (Saitwal; Para. [0003].).

the surveillance unit is adapted to transmit the non-video sanitized data stream in parts (Ebrahimi; Fig. 2, Para. [0023, 24, 26, 33, 34]. Non-video metadata/feature vector and/or sanitized video data are transmitted in packets/parts.).

Claims 8 and 10 are directed to a video surveillance apparatus comprising components corresponding to the same as claimed in claims 1 and 3, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (US Pub. 20080117295 A1) in view of Hu (US Pub. 20150097959 A1), as applied to claims 1 and 8 above, and further in view of Ishii (GB 2257598 A).

Regarding claim 2, modified Ebrahimi teaches the non-video sanitized data stream contains parameters of the video stream sufficient to identify an event (Ebrahimi; Para. [0025-27], [0022, 28, 71]. Metadata information/features and/or sanitized video data are used to identify an event type within an area captured in video data.).
But it does not specifically disclose the one or more event types includes a fire type event and the non-video sanitized data stream contains color parameters of the video stream sufficient to identify a fire type event.
However, Ishii teaches the one or more event types includes a fire type event and the non-video sanitized data stream contains color parameters of the video stream sufficient to identify a fire type event (Ishii; Fig. 1-4, Pg. 11. Events including fire type events are identified based on color parameters of video image streams for identifying/ representing events such as fire type events.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sanitized images and surveillance camera system/method of modified Ebrahimi to adapt an image processing approach, by incorporating Ishii’s teaching wherein video color parameters are included and employed in video stream images to (Ishii; Abstract.).

Claim 9 is directed to a video surveillance apparatus comprising components corresponding to the same as claimed in claim 2, and is non-patentable over the prior arts for the same reason as previously indicated.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (US Pub. 20080117295 A1) in view of Hu (US Pub. 20150097959 A1), as applied to claims 1 and 8, and further in view of Venetianer (US Pub. 20070013776 A1).

Regarding claim 4, Ikegami disclose said first communication circuitry is characterized by a maximum bitrate (Ebrahimi; Fig. 1, Para. [0023-24, 33-34]. A first communication circuit is used to transmit privacy content in packets, wherein the transmission is performed at at least a highest/maximum over a network.).
But it does not specifically disclose a maximum bitrate lower than a minimum bitrate required for video stream transfer.
However, Venetianer teaches said first communication circuitry is characterized by a maximum bitrate lower than a minimum bitrate required for video stream transfer (Venetianer; Para. [0053, 82, 83]. A communication device is used to transmit images of lower quality at a first rate as maximum rate associated with lower-quality image, wherein the first rate is lower than a second rate required for transfer/transmission of higher quality images, as minimum rate).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the surveillance camera system/method of modified Ebrahimi to adapt a transmission approach, by incorporating Venetianer’s teaching wherein video image streams are transmitted at varying bite rates, for the motivation to enable an automatic video surveillance system with varying video transmission rates (Venetianer; Para. [0002, 82].).

.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (US Pub. 20080117295 A1) in view of Hu (US Pub. 20150097959 A1), as applied to claim 8, and further in view of Golan (US Pub. 20160180153 A1).

Regarding claim 15, modified Ebrahimi teaches the video stream pre-processor is further configured to identify the pre-defined event type (Ebrahimi; Fig. 2, Para. [0025-27, 32, 34]. A surveillance processor is used to determine/identify an event type.); and
wherein the first communication circuitry is further adapted to transmit a signal indicative of the occurrence of the event type (Ebrahimi; Fig. 1, Para. [0023]. A first communication circuitry is used to allow transmission of sanitized video data with metadata information/feature indicating an occurrence of an event type.); and
But it does not specifically teach wherein said apparatus is configured to discard the video stream after processing by said video stream pre-processor 
However, Golan teaches wherein said apparatus is configured to discard the video stream after processing by said video stream pre-processor (Golan; Fig. 1, 3. Para. [0016, 30, 43, 45]. Images are removed/discarded after being processed by a processing system such that discarding/removing a video stream is performed, upon detection of certain event, from one storage space regardless whether the video stream is stored in another storage space or not, and the specific video images are effectively separate and individual video streams which are to be processed by a video stream processor.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the image processing of surveillance camera system/method of modified Ebrahimi, by incorporating Golan’s teaching wherein video images are (Golan; Abstract, Para. [0043].).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (US Pub. 20080117295 A1) in view of Hu (US Pub. 20150097959 A1) and Golan (US Pub. 20160180153 A1), as applied to claim 15, and further in view of Venetianer (US Pub. 20070013776 A1).

Regarding claim 16, Ikegami disclose said first communication circuitry is characterized by a maximum bitrate (Ebrahimi; Fig. 1, Para. [0023-24, 33-34]. A first communication circuit is used to transmit privacy content in packets, wherein the transmission is performed at at least a highest/maximum over a network.).
But it does not specifically disclose a maximum bitrate lower than a minimum bitrate required for video stream transfer.
However, Venetianer teaches said first communication circuitry is characterized by a maximum bitrate lower than a minimum bitrate required for video stream transfer (Venetianer; Para. [0053, 82, 83]. A communication device is used to transmit images of lower quality at a first rate as maximum rate associated with lower-quality image, wherein the first rate is lower than a second rate required for transfer/transmission of higher quality images, as minimum rate).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the surveillance camera system/method of modified Ebrahimi to adapt a transmission approach, by incorporating Venetianer’s teaching wherein video image streams are transmitted at varying bite rates, for the motivation to enable an automatic video surveillance system with varying video transmission rates (Venetianer; Para. [0002, 82].).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (US Pub. 20080117295 A1) in view of Hu (US Pub. 20150097959 A1) and Golan (US Pub. 20160180153 A1), as applied to claim 15 above, and further in view of Ishii (GB 2257598 A).

the sanitized video stream contains parameters of the video stream sufficient to identify an event (Ebrahimi; Para. [0025-27], [0022, 28, 71]. Metadata information/features within sanitized video data is used to identify an event type within an area captured in video data.).
But it does not specifically teach the pre-defined event type is a fire.
However, Ishii teaches the pre-defined event type is a fire (Ishii; Fig. 1-4, Pg. 11. Events including fire type events are identified based on color parameters of video image streams for identifying/ representing events such as fire type events.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sanitized images and surveillance camera system/method of modified Ebrahimi to adapt an image processing approach, by incorporating Ishii’s teaching wherein video color parameters are included and employed in video stream images to identify events such as fire type events, for the motivation to detect abnormal conditions of areas under surveillance (Ishii; Abstract.).

Regarding claim 19, modified Ebrahimi teaches the sanitized video stream contains parameters of the video stream sufficient to identify an event (Ebrahimi; Para. [0025-27], [0022, 28, 71]. Metadata information/features within sanitized video data is used to identify an event type within an area captured in video data. Golan; Fig. 1, 3. Para. [0016, 30, 43, 45]. An event is detected/identified within an area captured by a sensor.).
But it does not specifically teach the pre-defined event type is an intrusion into the area.
However, Ishii teaches the pre-defined event type is an intrusion into the area (Ishii; Fig. 1-4, Pg. 10-11. Events including fire type events are identified based on color parameters of video image streams for identifying/ representing events such as fire type events and intrusion events.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sanitized images and surveillance camera system/method of modified Ebrahimi to adapt an image processing approach, by incorporating Ishii’s teaching wherein video color parameters are included and employed in video stream images to (Ishii; Abstract.).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (US Pub. 20080117295 A1) in view of Hu (US Pub. 20150097959 A1) and Golan (US Pub. 20160180153 A1), as applied to claim 15 above, and further in view of Brady (US Pub. 20140146171 A1).

Regarding claim 18, modified Ikegami teaches the sanitized video stream contains parameters of the video stream sufficient to identify an event (Ebrahimi; Para. [0025-27], [0022, 28, 71]. Metadata information/features within sanitized video data is used to identify an event type within an area captured in video data. Golan; Fig. 1, 3. Para. [0016, 30, 43, 45]. An event is detected/identified within an area captured by a sensor.).
But it does not specifically teach the pre-defined event type is an event of violence.
However, Brady teaches the pre-defined event type is an event of violence (Brady; Para. [0018]. Event types include violence.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sanitized images and surveillance camera system/method of modified Ebrahimi to adapt an image processing approach, by incorporating Brady’s teaching wherein video images are processed to detect events of violence, for the motivation to detect potential emergent conditions of areas under surveillance (Brady; Abstract.).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (US Pub. 20080117295 A1) in view of Hu (US Pub. 20150097959 A1) and Golan (US Pub. 20160180153 A1), as applied to claim 15 above, and further in view of Albertson (US Pub. 20080170749 A1).

Regarding claim 20, modified Ikegami teaches the sanitized video stream contains parameters of the video stream sufficient to identify an event (Ebrahimi; Para. [0025-27], [0022, 28, 71]. Metadata information/features within sanitized video data is used to identify an event type within an area captured in video data. Golan; Fig. 1, 3. Para. [0016, 30, 43, 45]. An event is detected/identified within an area captured by a sensor.).
But it does not specifically teach the pre-defined event type is a medical emergency.
However, Albertson teaches the pre-defined event type is a medical emergency (Albertson; Para. [0009, 134]. Event types include medical emergencies.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the sanitized images and surveillance camera system/method of modified Ebrahimi to adapt an image processing approach, by incorporating Albertson’s teaching wherein video images are processed to detect events of medical emergencies, for the motivation to detect certain behaviors within areas under surveillance (Albertson; Abstract.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu (US Pub. 20140002647 A1) teaches a system for detecting anomalous stationary object and reporting.
Olgiati (US Pub. 20190050629 A1) teaches a system for selectively perform object identification using object tracking.
Seow (US Pub. 20140003710 A1) teaches a system for detecting feature anomalies using unsupervised learning for a video surveillance system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485